Citation Nr: 0921542	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-11 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for a right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In these rating decisions, the RO reopened a claim for 
service connection for a right knee disability 
(patellofemoral syndrome of the right knee), and denied 
service connection for right and left knee disabilities on 
the merits.  The Veteran's disagreement with these denials 
led to this appeal.

Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  In a February 1992 unappealed decision, the RO denied a 
claim for service connection for a right knee condition 
(patellofemoral syndrome of the right knee).

3.  Evidence obtained since the February 2004 rating decision 
is not cumulative of previously considered evidence, and it 
relates to an unestablished fact necessary to substantiate 
the claim.

4.  The Veteran was evaluated for bilateral knee symptoms 
while on active duty but his separation examination and 
several of the initial post-service clinical and X-rays 
examinations were negative for a disability of either knee; 
chronic right and left knee disabilities, to include 
arthritis, are not apparent until many years after service 
and the only competent opinion that addresses the question of 
a nexus weighs against the contended causal relationships 
between service and current right and left knee disorders.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.1103 (2008).

2.  New and material evidence has been received since the 
February 1992 rating decision denying service connection for 
a right knee disability; accordingly, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  A chronic right knee disability was not incurred or 
aggravated during active service, nor may arthritis of the 
right knee be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).
4.  A chronic left knee disability was not incurred or 
aggravated during active service, nor may arthritis of the 
left knee be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
multiple notification letters during the pendency of this 
appeal.  These letters were issued in June 2003, October 
2005, and March 2006.  These notices fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess

The Board notes that the Veteran was not provided VCAA notice 
regarding reopening the claim for service connection for a 
right knee disability.  As the instant decision reopens this 
claim, however, the Board finds that this is no prejudice 
created by any notice deficiency regarding reopening the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board will proceed to consider whether the Veteran was 
provided with adequate notice regarding the merits of the 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2005 and March 2006 notification letters were issued 
after the rating decisions on appeal.  The RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claims, as demonstrated by 
supplemental statements of the case dated in May 2006, June 
2006, July 2006, and December 2008.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for decisions, they constitute 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private medical records, and VA 
medical records, including VA examination reports dated in 
August 2003, November 2003, December 2003, and May 2008.  At 
the time of the March 2009 hearing, the representative asked 
the Veteran about the May 2008 VA examination.  Although 
indicating dissatisfaction with the contents of the 
examination report, neither the representative nor the 
Veteran identified any basis for finding that the examination 
was incomplete.  After review of the examination reports, the 
Board finds that they provide competent, non-speculative 
evidence regarding the questions on appeal.  Thus, there is 
no duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Preliminary Matter:  New and Material Evidence

In a February 1992 rating decision, the RO denied service 
connection for patellofemoral syndrome of the right knee.  
This rating decision is dated in the month following the 
Veteran's separation from active service.  The RO documented 
that the Veteran was seen in service for the right knee, but 
had a normal clinical examination upon separation from 
service.  The RO denied the claim based on a finding that 
patellofemoral syndrome of the right knee was "healed or 
cured by time of separation from service, without 
recurrence."

The Veteran did not appeal this decision by filing a notice 
of disagreement.  Thus, the February 1992 rating decision 
became final.  See 38 U.S.C.A. § 7105.  The Veteran filed a 
new claim for service connection for "knee damage, both 
knees hurt" in March 2003.  Subsequently, the RO reopened 
the claim.  As noted above, regardless of the RO's action, 
the Board must independently address the issue of reopening a 
previously denied claim.  Jackson, supra.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in February 1992.  

As noted above, the right knee disability was originally 
denied in a rating decision dated in the month after the 
Veteran's separation from service on the basis that there was 
no current diagnosis of a chronic right knee disability.  The 
Veteran has subsequently submitted private medical records, 
to include X-rays and magnetic resonance images (MRIs), which 
show a relatively current diagnosis of a right knee 
disability.  Such evidence is new in that it is not 
cumulative of previously considered evidence and it is 
material because it relates specifically to an unestablished 
fact necessary to substantiate the underlying claim for 
service connection and, with consideration of the other 
evidence of record; it raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  Thus, the 
claim is reopened and must be adjudicated on the merits.  

Law and Regulations: Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Regulations provide that certain chronic diseases, including 
arthritis, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service. See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the arthritis became manifest to 
a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has right and left knee 
disabilities attributable to service.  The record contains 
references to "injuries" in service.  At the Board hearing, 
the Veteran testified that the current disabilities were due 
to "some injuries to my left and right knees due to the 
heavy running and the carrying of the ruck sack."  The 
Veteran testified that it was "several years later" when he 
sought treatment for the knees after service, but that he had 
been self-medicating prior to that time.  The Veteran also 
testified that he had been a police officer for sixteen 
years.

Service records documents that the Veteran sought treatment 
for both knees.  In a January 1990 record, a clinician wrote 
that the Veteran had a complaint of left knee pain of 
approximately 2 months' duration.  There was no history of 
trauma in the past 72 hours.  The clinician indicated that 
the injury was exercise related.  There was normal range of 
motion.  The clinician indicated that there was possible 
ligament stress.  In another record dated that day, a 
clinician documented that the Veteran had lateral knee pain 
that was worsened by marching or running.  The diagnosis was 
iliotibial band syndrome.  

In a May 1990 record, a clinician wrote that the Veteran had 
a complaint regarding the right knee and that this issue was 
of three days' duration.  The examiner noted that there was 
trauma in the past 72 hours, with pain following a marathon 
run.  The Veteran indicated that he injured the knee five 
months prior.  In another record dated that day, a clinician 
wrote that there was no acute trauma or sprain.  That 
examiner found that the Veteran had patellar femoral syndrome 
and chronic inflammation of the lateral collateral ligament.

A September 1991 report of medical examination documents that 
the clinical evaluation of the lower extremities was normal.  
In a report of medical history completed by the Veteran the 
same month, he did not indicate any history of knee problems.

Post-service medical records include a private report of 
August 2003 X-rays of the right knee.  The impression was a 
normal radiographic evaluation of the right knee.

In an August 2003 VA examination, the Veteran reported that 
he had patellofemoral syndrome of the right knee that was due 
to physical conditioning exercises in 1991.  The examiner 
documented the history of this disability to be right knee 
pain with occasional swelling with prolonged walking or 
standing.  The symptoms occurred constantly.  The examiner 
indicated that the Veteran underwent no treatment for the 
disability.  The right and left knee joint general appearance 
was within normal limits.  Rage of motion was from 0 to 140 
degrees.  The joint motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  No 
abnormalities were noted regarding either knee.  X-rays of 
the right knee were found to be within normal limits.  
Regarding the claim condition of patellofemoral syndrome of 
the right knee, the examiner found that "there is no 
diagnosis because there is no pathology to render a 
diagnosis."  Although, as indicated above, the examiner made 
some findings regarding the left knee, the examiner did not 
address the question of whether the Veteran had a current 
left knee disability.

The Veteran underwent another examination in November 2003.  
The examiner documented that the Veteran reported that his 
knees "began to bother him about a year ago."  The Veteran 
denied a history of injury and denied a prior history of 
pain.  The Veteran stated that he never had an injury in 
service.  The examiner reported that the examination of both 
knees was within normal limits and that the Veteran had full 
range of motion.  There was no effusion, no tenderness to 
palpation, and no instability.  X-rays of the both knees were 
normal.  Impression was "bilateral knee pain."

A month later, in a December 2003 addendum to the November 
2003 examination report, it is apparent that a clinician was 
requested to address whether it was at least as likely as not 
that the Veteran's in-service knee injuries resulted in the 
present condition.  The clinician, who did not examine the 
Veteran in November 2003, was informed that VA needed a 
diagnosis, as "knee pain" was not a valid diagnosis for 
"rating activity."  This latter clinician noted that he did 
not have access to the claims file, but did indicate access 
to some medical records.  The examiner documented findings 
from the previous VA examinations and provided an opinion as 
follows:

"[I]t was necessary to consider that the 
veteran had no workup, no follow-up, no 
treatment or even symptoms since his 
discharge from the Service in 1-92, for 
the past 11 years."  The clinician 
highlighted that no present knee 
condition was found by the orthopedic 
consultation or on the general medical 
examination.  The examiner opined that 
the Veteran's claimed present symptoms 
were subjective, and not supported by any 
physical findings, documentation, or X-
ray evidence.  He continued by stating 
that he did not see any "possible 
relationship between -probably mild-knee 
injury in 1990-91, which the veteran even 
does not remember, without follow-up or 
actual complaints for the next 12 years, 
with normal radiograms - and rather mild 
symptoms presently claimed."  He 
concluded:  "After reviewing the case 
thoroughly, it is my opinion that 
presently there is no diagnosis 
concerning veteran's knees.  The 
diagnosis of 'bilateral knee pain' in 
orthopedic dictation is, in my opinion, 
as close as it can be, based on the 
veteran's subjective symptoms."

In the Veteran's statements, he has contended that he was in 
"excruciating pain" and that, although he could not at 
first recall the dates and times of his knee injuries, he 
later recalled seeking medical attention.

Private medical records also document treatment for knee pain 
and physical therapy for the knees.  In this regard, a July 
2006 "physical therapy prescription" includes a reference 
to right patellofemoral syndrome.  On the other hand, a 
report of December 2005 X-rays revealed negative knee exams 
with no acute osseous abnormality bilaterally.  

In a May 2006 patient information sheet, the Veteran wrote 
that the knee pain was due to injury in 1987-1991 and that 
the symptoms had begun in 1990-1991.  In a May 2006 record, a 
clinician documented that the Veteran had a "several year" 
history of knee pain.  The knees had full range of motion.  
There was no swelling, and normal stability.  There was mild 
medial joint line tenderness and crepitus with McMurray's 
testing.  Diagnosis was bilateral knee derangement.  The 
examiner also wrote that the Veteran's "history of pain 
dates back to 1991 and has periodically been worse than other 
times."  The clinician provided no rationale for this 
finding nor did he reconcile this statement with the other 
statements in this record that the pain was of several years' 
duration.  

A June 2006 MRI report documents findings of "Grade I 
chondromalacia patellae medial patellar facet" in the right 
knee and "Grade II chondromalacia patella of the medical 
patella of the medial patellar facet with trace effusion" 
and a "1 cm popliteal cyst" in the left knee.  A June 2006 
treatment record documents a consultation following the 
receipt of the MRI findings.  On clinical examination, the 
Veteran had a normal gait, no swelling, but had hyper-
mobility of both patellofemoral joints, with full range of 
motion otherwise with normal stability.  Diagnosis was 
patellofemoral syndrome of the bilateral knees.

The Veteran underwent a final VA examination in May 2008.  
The examiner indicated review of the claims file.  The 
examiner reviewed the record regarding treatment in service.  
The examiner documented that there was no indication of 
treatment between 1992 and "around the year 2000."  The 
examiner also documented the Veteran's statements that his 
pain had been for "about a year" and the May 2006 record in 
which the Veteran reported that the pain was for "several 
years."  The examiner reported that this "was obviously 
some time period after his discharge from military service."  
Upon physical examination, the examiner found no 
abnormalities.  The Veteran had flexion from 0 to 140.  In 
the left knee, there was a small effusion, but the joint 
spaces were preserved.  There were small marginal 
osteophytes.  In the right knee, there was no significant 
osseous abnormality.   The examiner's assessment was normal 
knees. 

The examiner observed that the "real issue involved in this 
is that he has no history of injury in the military service.  
The complaints that he had was related more to running, and 
evidently, marathon running."  The examiner again documented 
that the Veteran, in an earlier VA examination, had indicated 
that the onset of pain after service had been recent.  In 
essence, the examiner stressed the amount of time between 
service and the Veteran's post-service treatment.  The 
examiner also indicated that there was no history of injury 
in service.  As there was a "decade or more" between 
discharge from service and the time that the Veteran sought 
treatment after service, the examiner opined that there was 
"no apparent connective causative factor for current knee 
problem as being related to his military service."  
Therefore, it was his opinion that that the current knee 
problem was not connected to his military service.

Analysis

The Board finds that service connection for right and left 
knee disabilities is not warranted.

Service medical records document evaluation and treatment for 
knee pain, but there is no evidence of a diagnosis or 
complaint of a knee disability at the time of the veteran's 
separation from service.  There is no documentation of post-
service treatment prior to the March 2003 claim on appeal.  

In the May 2006 treatment record outlined above, the 
clinician documented that the Veteran had a "several year 
history" of bilateral knee pain but also noted that the 
history dated back to 1991.  This Board first notes that the 
ordinary meaning of "several" would be less than the 15 
years between the date of this treatment and date of 
treatment in service in 1991.  Thus, the record is 
inconsistent.  Second, the clinician did not provide a basis 
or rationale for this finding.  For these reasons, the Board 
finds that, to the extent that the May 2006 record contains 
an opinion regarding etiology, it is of no minimal probative 
value.  See Nieves-Rodriguez, 22 Vet. App. 2008).

The other opinion evidence of record is contained in VA 
examination reports.  The Board first highlights that these 
examinations do not even show that there is current diagnosis 
of a chronic disability for either knee.  As to the bilateral 
knee pain noted upon this examination, the Court has held 
that a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 
(1998) (holding that there was no objective evidence of a 
current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).  There is, however, some medical evidence dated in 
recent years that indicates knee disability, to include 
bilateral patellofemoral syndrome and X-ray and MRI 
abnormalities.  

In addition, however, the November 2003 and May 2008 VA 
examination reports contain negative nexus opinions.  In the 
May 2008 VA examination, the examiner opined, with benefit of 
review of the claims file, to include review of the private 
medical evidence, that the "current knee problem is not 
connected to his military service."  This opinion, provided 
with the rationale based on findings regarding the Veteran's 
service and lack of treatment for a "decade or more" for 
either knee clearly communicates the examiner's opinion that 
the knee disabilities were not attributable to service.  The 
Board finds that May 2008 opinion to be of substantial 
probative value.  See Nieves-Rodriguez, 22 Vet. App. 2008).

The Veteran, in essence, has asserted continuity of 
symptomatology.  See 38 C.F.R. § 3.303).  The probative value 
of this contention is outweighed by the absence of any 
contemporaneously recorded medical evidence indicative of a 
bilateral knee disability for more than 11 years after 
separation from service.  Further, the Board notes that the 
Veteran has been inconsistent in this contention.  As 
documented by the VA examiners, the Veteran previously 
indicated that his knees had begun to bother him in 
approximately 2002 (this statement is in the November 2003 VA 
examination).  These inconsistencies reduce the probative 
value of the Veteran's statements regarding onset of the 
current bilateral knee pain.

The Board is cognizant that the Veteran contends that the he 
has a bilateral knee disability that is attributable to 
service.  The Veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran's knee disabilities 
shown in recent years are not the type of disability that can 
be diagnosed by a layperson.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The chronic bilateral knee joint 
changes have been demonstrated by radiological (X-ray and 
MRI) studies.  Other diagnoses, such as bilateral 
patellofemoral syndrome, were recorded after a thorough 
physical examination by a trained medical professional.  
Thus, while the Veteran is competent to report what comes to 
him through his senses, such as pain, he does not have 
medical expertise to diagnose a disability of the knees.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
a knee disorder until many years post-service.  The gap of 
time of between the alleged service and the first medical or 
X-ray evidence of a diagnosis of a disability of either knee 
is, in itself, significant and it weighs against the 
Veteran's claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).

After consideration of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for the 
knees must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for right knee disability 
is reopened.  

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


